By the'Court.

This appeal comes up in'such a shape before the Court, that we cannot cancel or reverse the judgment of the Court below.
, There is no bill of exceptions to any opinion of the District Judge, statement of facts, no special verdict, nor. any thing equivalent thereto. In cases thus situated we are precluded by law from reversing the judgment of the Inferior Court.
T’t is the duty of this Court to give damages, not exceeding ten per cent, in cases where it appears the appeal was taken for the purpose of delay only. The present appears to ús, on an examination of the record, to be one taken for that purpose alone : and, as it is the opinion of the Court that it has power in cases circumstanced like the present, either to dismiss the appeal or affirm the judgment of the Court below, although a reversal could not regularly take place ;
It is, therefore, ordered, adjudged and decreed that the judgment of the District Court, in this case be affirmed with costs, and that the appellee, the original plaintiff, do recover from the appellant in addition to all other costs and charges, eight per cent on the amount of the judgment rendered by the District Court, as damages adjudged by this Court. '